DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
Fig.1: contains blurry images and blurry text. Additionally, the figure fails to provide text descriptions for items 120 and 150 and  fails to use solid black lines; 
Figures 2-3 should include descriptive text labels for each of the rectangles. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the claim recites
	providing a process flow diagram (PFD) of a topology of the processing system; 	transforming the PFD into a directed graph, 
	each element of the plurality of elements being transformed into a node and each relation between the plurality of elements being transformed into a directed edge; 	selecting one node of the plurality of nodes as a starting node; and 
	constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph.
	The recited claim limitations are a process that, under the broadest reasonable interpretation, cover performance of the limitation in the mind, for example, 
	transforming the PFD into a directed graph, each element of the plurality of elements being transformed into a node and each relation between the plurality of elements being transformed into a directed edge each element of the plurality of elements being transformed into a node and each relation between the plurality of elements being transformed into a directed edge is a mental process in which the human brain can perform the transformation, 
	; selecting one node of the plurality of nodes as a starting node is a judgement that could be performed mentally;
and constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph is an observation that could be performed mentally. Claim 1 is abstract. 
This judicial exception is not integrated into a practical application. The claim recites the additional element, providing a process flow diagram (PFD) of a topology of the processing system, which is an extrasolution step of providing data. 
The additional element of providing a diagram fails to integrate the abstract idea into a practical application. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 9 and 10 recite the abstract idea of claim 1 within a computer program product and computer-readable storage media, respectively. The program product and medium amount to merely generic computer components. The additional elements does not impose any meaningful limits on practicing the abstract idea. Claims 9 and 10 are rejected under similar rationale to claim 1. 
Claim 2 recites: for the subgraph, outputting all nodes and all relations of the subgraph. The step of outputting is an extrasolution activity and fails to add significantly more than the abstract idea. 
Claim 3: searching, in the subgraph, for a cyclic interdependency. This limitation is a mental process and in combination with claim 1, fails to recite significantly more than an abstract idea. 
Claim 4: wherein the relation between the plurality of elements comprises a material flow, an energy flow, and/or an information flow. 
Claim 5: wherein the directed edges comprise attributed edges.
Claim 6: wherein at least one edge of a subset of attributed edges has a fuzzy attribute.
The limitations of claims 4-6 merely describe the data within the graph which amount to the details of the abstract idea of claim 1. The additional details fail to recite significantly more than the abstract idea. 
Claim 7, wherein the starting node comprises a node with only outgoing edges, recites a mental process and fails recite significantly more than an abstract idea. 
Claim 8, wherein the process flow diagram comprises a piping and instrumentation diagram (P&ID) diagram.
The limitations of claim 8 merely describe the data within the diagram which amount to the details of the abstract idea of claim 1. The additional details fail to recite significantly more than the abstract idea. 
Claim 11, using the method according to claim 1 to search for a cyclic interdependency in the PFD of the processing system, recites a mental process and fails recite significantly more than an abstract idea. 
Claim 12, An industrial plant or a processing system, comprising: a computer, on which instructions are stored and which, when the instructions are executed by the computer, cause the computer, the industrial plant, and/or the processing system to carry out the method according to claim 1.
The computer is an additional component other than the abstract idea. However, the computer is a generic computer component which fails to add meaningful limitations to the abstract idea. Claim 12 fails to amount to significantly more than the abstract idea. 
Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 sets forth a “computer program product.”   Claim 10 sets forth a “computer-readable medium.” However, the specification as originally filed does not explicitly define computer readable storage medium or computer program product. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) or computer program product typically cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD (hereinafter Ebenezer) in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595.
Claims 1, 9, 10 and 12,
Ebenezer discloses
A method for determining an interdependency between a plurality of elements in an industrial processing system, the method comprising: 
providing a process flow diagram (PFD) of a topology of the processing system; transforming the PFD into a directed graph (Section 1.24, paragraph 2) , each element of the plurality of elements being transformed into a node and each relation between the plurality of elements being transformed into a directed edge (Section 1.24, paragraph 2 -The connectivity matrix shows the directional connections among plant items and utilizes the directional links as contained in the electronic P&IDs. Also see pg. 48-49- connection matrix with figure 28).
Claim 9 is directed to the method of claim 1 on a computer program product. Ebenezer Section 5.1 discloses a software tool as claimed. 
Claim 12 is directed to the method of claim 1 within an industrial plant or a processing system, comprising: a computer, on which instructions are stored. (Ebenezer Section 5.1-5.2 discloses a software tool executed on a computer system)
Although Ebenezer discloses substantial limitations of the claimed invention it fails to explicitly disclose 
selecting one node of the plurality of nodes as a starting node; and 
constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph.
In an analogous art, Wallerstein discloses
selecting one node of the plurality of nodes as a starting node ( para 0023- select root node); and 
constructing a subgraph, the subgraph comprising all the nodes that are forward- connected from the starting node so as to show at least one interdependency between the plurality of elements in the subgraph (para 0023- A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. Alternatively, execution can stop after occurrence of other conditions, such as a depth of the custom graph. A plugin module can be used to execute a plugin on the root node to generate child nodes that can be included in the custom graph along with the root node. The system can then iteratively execute the plugin against at least some of the generated child nodes, for example, until no more child nodes are generated. )
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the root analysis of Wallerstein with the Ebenezer system to identify subgraphs within the plant. One of ordinary skill in the art would be motivated to combine Wallerstein with the Ebenezer to quickly identify root causes of a failure. 
Claim 10 further recites the method of claim 9 on a computer-readable medium. (Wallerstein para 0007- computer readable media) 
Same motivation as claim 1. 
Claim 2, 
further comprising: for the subgraph, outputting all nodes and all relations of the subgraph (Wallerstein para 0042- output subgraph).
Same motivation as claim 1. 
Claim 4, 
wherein the relation between the plurality of elements comprises a material flow, an energy flow, and/or an information flow.( Wallerstein fig. 6- communication links)
Same motivation as claim 1. 
Claim 5, 
wherein the directed edges comprise attributed edges. (Wallerstein para 0089-labeled links)
Same motivation as claim 1. 
Claim 8, 
 wherein the process flow diagram comprises a piping and instrumentation diagram (P&ID) diagram (Ebenezer pg.12- converting dumb P&IDs to intelligent P&IDs).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Jiang et al. U.S. Patent Application Publication 2019/0349255.
Claim 3,
Although Ebenezer/Wallerstein discloses substantial limitations of the claimed invention it fails to explicitly disclose 
 searching, in the subgraph, for a cyclic interdependency.
In an analogous art, Jiang discloses 
searching, in the subgraph, for a cyclic interdependency (para 0018-cycle dependency).
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the cycle analysis of Jiang with the Ebenezer/Wallerstein system to identify cyclic dependencies within the plant. One of ordinary skill in the art would be motivated to combine Jiang with the Ebenezer/Wallerstein to improve root cause analysis of a plant topology.

Claim 11,
Although Ebenezer/Wallerstein discloses substantial limitations of the claimed invention it fails to explicitly disclose 
 to search for a cyclic interdependency in the PFD of the processing system.
In an analogous art, Jiang discloses 
to search for a cyclic interdependency in the PFD of the processing system (para 0018-cycle dependency).
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the cycle analysis of Jiang with the Ebenezer/Wallerstein system to identify cyclic dependencies within the plant. One of ordinary skill in the art would be motivated to combine Jiang with the Ebenezer/Wallerstein to improve root cause analysis of a plant topology.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Nevin III U.S. Patent Application Publication 2005/0086238.
Claim 6,
Although Ebenezer/Wallerstein discloses substantial limitations of the claimed invention it fails to explicitly disclose 
wherein at least one edge of a subset of attributed edges has a fuzzy attribute.
In an analogous art, Nevin discloses 
wherein at least one edge of a subset of attributed edges has a fuzzy attribute (para 0169-fuzzy metric) 
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to substitute the fuzzy metrics of Nevin for the attributes of the Ebenezer/Wallerstein system to produce the predictable result of monitoring the fuzzy attributes of a subgraph. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyun et al. Plant-Wide Diagnosis: Cause and Effect Analysis Using Process Connectivity and Directionality information, IDS Dated July 29, 2021 Cite No. AD in view of Wallerstein et al. U.S. Patent Application Publication 2020/0036595 in view of Barbosa Fagnani Gomes Lotz et al. U.S. Patent Application Publication 2018/0121506.
Claim 7,
Although Ebenezer/Wallerstein discloses substantial limitations of the claimed invention it fails to explicitly disclose 
wherein the starting node comprises a node with only outgoing edges.
In an analogous art, Barbosa Fagnani Gomes Lotz discloses 
wherein the starting node comprises a node with only outgoing edges. (para 0043-source node of subgraph has only outgoing nodes)
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine source node selection of Barbosa Fagnani Gomes Lotz with the Ebenezer/Wallerstein system to produce the predictable result of selection a source node of the subgraph with only outgoing edges. One of ordinary skill in the art would be motivated to combine Barbosa Fagnani Gomes Lotz with the Ebenezer/Wallerstein to capture every component of a process from the source to the sink for analysis.

Conclusion
Related Prior:
Nicoil et al. U.S. Patent Application Publication 11,212,322- discloses discovery of design topology of an industrial plant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459